           Case 1:16-cv-11719-MPK Document 163 Filed 06/15/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


ROBERT SULLIVAN,
    Plaintiff,


          v.                                                     CIVIL ACTION NO. 16-11719-MPK


SELENE FINANCE, LP,
     Defendant.


                               ORDER SETTING CASE FOR TRIAL

                                              June 15, 2021

Kelley, U.S.M.J.

          It is ORDERED that the trial of this action will commence on November 29, 2021 at 9:00

a.m. in Courtroom 24 on the seventh floor. Trial will be conducted on the following schedule:

9:00 a.m. to 1:00 p.m. until its conclusion. 1 The parties should consider the date to be a firm trial

date and plan accordingly.

1.        Pursuant to Fed. R. Civ. P. 16 and Local Rule 16.5, it is further ORDERED that counsel

          shall appear for a Final Pretrial Conference on October 29, 2021 at 11:00 a.m. in

          Courtroom 24 on the seventh floor. Unless excused by the Court, each party shall be

          represented at the Final Pretrial Conference by counsel who will conduct the trial.

2.        In accordance with Fed. R. Civ. P. 26(a)(3) and Local Rule 16.5(C), the parties shall

          disclose to one another, by no later than the close of business on September 29, 2021:




1
    The parties should be prepared to be in court all day on the first day of trial.


                                                     1
      Case 1:16-cv-11719-MPK Document 163 Filed 06/15/21 Page 2 of 5




     A.     All photographs, documents, instruments and other objects either party intends to

            offer as exhibits at trial, other than solely for impeachment;

     B.     The names, addresses and telephone numbers of witnesses each party intends to

            call at trial, including expert witnesses;

     C.     The names of witnesses, if any, whose testimony is to be presented by means of

            deposition, an identification by inclusive page and lines of those portions of the

            deposition testimony to be offered at trial, and a transcript of the pertinent portions

            of the deposition testimony.

3.   Following the disclosures made pursuant to the previous paragraph, the parties shall serve

     upon one another, by no later than the close of business on October 6, 2021, a list

     describing any objections to the proposed exhibits and witnesses described in paragraph 2

     above and the grounds therefor. Pursuant to Local Rule 16.5(C), these objections shall be

     one of the subjects of the pre-Final Pretrial Conference meeting (see ¶ 4 infra) and if not

     resolved, shall be presented to the Court in the parties’ trial briefs. Objections not so

     disclosed, other than objections pursuant to Rules 402 and 403 of the Federal Rules of

     Evidence, may be waived according to Fed. R. Civ. P. 26(a)(3), unless excused by the

     Court for good cause.

4.   Pursuant to Local Rule 16.5(D), the parties shall meet personally on or before October 13,

     2021, to discuss and negotiate settlement of the action, to narrow the issues to be tried, and

     to prepare a joint pretrial memorandum as described below.

5.   The parties shall prepare and file no later than October 20, 2021, a Joint Pretrial

     Memorandum which sets forth the following issues pursuant to Local Rule 16.5(D):

     A.     The names, addresses and telephone numbers of trial counsel;



                                               2
 Case 1:16-cv-11719-MPK Document 163 Filed 06/15/21 Page 3 of 5




B.   Whether the case is to be tried with or without a jury;

C.   A concise summary of the evidence which will be offered by the parties with

     respect to both liability and damages (including special damages, if any);

D.   A statement of facts established by the pleadings, by admissions, or by stipulations;

E.   Any factual issues in dispute;

F.   Any jurisdictional questions;

G.   Any questions raised by pending motions;

H.   Issues of law, including evidentiary questions, together with supporting authority;

I.   Any requested amendments to the pleadings;

J.   Any additional matters to aid in the disposition of the action;

K.   The probable length of trial;

L.   The names of all witnesses to be called, the purpose of the testimony of each witness

     (i.e., factual, expert, etc.) and whether the testimony of any such witness is to be

     presented by deposition. Unless the qualifications of any expert witness are

     stipulated, a statement of the qualifications shall be included;

M.   Utilizing disclosures made pursuant to paragraphs 2 and 3 above, counsel shall

     include in their memorandum a “List of Uncontested Exhibits” (photographs,

     documents, instruments and all other objects as to which there appear to be no

     objections), in order of their anticipated introduction to the Court, identified and

     marked by a single sequence of numbers regardless of which party is the proponent;

N.   Utilizing disclosures made pursuant to paragraphs 2 and 3 above, counsel shall

     include in their memorandum a “List of Exhibits to be Offered at Trial” of exhibits




                                       3
      Case 1:16-cv-11719-MPK Document 163 Filed 06/15/21 Page 4 of 5




             to which any party reserves the right to object, identified and marked by a single

             sequence of capital letters regardless of which party is the proponent; and

     O.      The parties’ respective positions on any remaining objections to the evidence

             identified in the pretrial disclosures required by Fed. R. Civ. P. 26(a)(3) and Local

             Rule 16.5(C), as well as any deposition testimony being offered.

6.   Joint Proposed Jury Instructions. If the case is to be tried to a jury, the parties shall confer

     and reach an agreement on each proposed jury instruction. In the event the parties cannot

     agree upon one or more of the proposed instructions, they may submit alternative proposed

     instructions which shall contain citations to legal authority to support the particular

     language employed. Proposed instructions are not required on preliminary matters such as

     burden of proof and credibility. Such proposed jury instructions shall be filed no later than

     October 20, 2021. A party may submit proposed instructions during trial only if the

     evidence develops other than as reasonably anticipated. In the event a party wishes to

     submit additional proposed instructions during trial on matters that could have been

     reasonably anticipated, the party should seek and obtain leave of court before submitting

     any such instructions.

7.   No later than October 20, 2021, each party shall prepare and file the following:

     A.      Motions in limine or other requests regarding foreseeable disputes concerning

             evidentiary issues, including authority for the ruling requested.

     B.      In cases to be tried to a jury, a trial brief setting forth:

             i.      A succinct and neutral statement summarizing the principal claims and

                     defenses of the parties to be read to the venire during empanelment;

             ii.     Any proposed questions for the voir dire examination of the jury;



                                                  4
       Case 1:16-cv-11719-MPK Document 163 Filed 06/15/21 Page 5 of 5




              iii.    Any proposed interrogatories or special verdict form.

8.    Immediately upon receipt of this Order, any counsel who realizes that one or more

      attorneys in the case have not been notified shall forthwith notify the additional attorney(s)

      in writing as to the entry of this Order, and shall file a copy of the writing with the Clerk.

9.    The judiciary’s privacy policy restricts the publication of certain personal data in

      documents filed with the court. The policy requires limiting Social Security and financial

      account numbers to the last four digits, using only initials of the names of minor children,

      limiting dates of birth to the year, and limiting home addresses to city and state. If such

      information is elicited during testimony or other court proceedings, it will become available

      to the public when the official transcript is filed at the courthouse. The better practice is for

      counsel to avoid introducing this information into the record in the first place. Please take

      this into account when questioning witnesses or making other statements in court.

10.   The timely filing of these trial documents is required. Failure to comply with any of the

      directions set forth above may result in judgment or dismissal or default or the

      imposition of other sanctions deemed appropriate by the Court.



                                              /s/ M. Page Kelley
                                              M. PAGE KELLEY
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 5
